IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER STEWART,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-0921

SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS, et al.,

      Appellees.

_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Christopher Stewart, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Mark Urban, Assistant Attorney General, and
Kenneth Steely, General Counsel, Tallahassee, for Appellee Department of
Corrections.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.